—In a proceeding pursuant to CPLR article 78, inter alia, to review a resolution of the Board of Education of the South Country Central School District dated May 12, 2010, appointing Gregory C. Miglino, Jr., to the position of Building Services Administrator, Gregory C. Miglino, Jr., appeals from so much of a judgment of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated April 2, 2012, as granted that branch of the petition which was to annul the resolution dated May 12, 2010.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Supreme Court correctly determined that the action of the Board of Education of the South Country Central School District in appointing one of its present members—the appellant—to the position of Building Services Administrator was illegal and improper (see Wood v Town of Whitehall, 120 Misc 124 [1923], affd 206 App Div 786 [1923]; 1987 Ops Atty Gen No. 87-47; 1981 Atty Gen [Inf Ops] 172; see also Macrum v Hawkins, 261 NY 193 [1933]; Matter of Brenner v Vines, 35 AD2d 536 [1970]). Accordingly, the Supreme Court properly annulled the resolution appointing the appellant to that position.
The parties’ remaining contentions either are without merit or need not be reached in light of our determination.
Skelos, J.E, Leventhal, Austin and Sgroi, JJ., concur.
Motion by the petitioners to dismiss an appeal from a judgment of the Supreme Court, Suffolk County, dated April 2, 2012, on the ground that the appeal has been rendered academic. By *843decision and order on motion of this Court dated September 13, 2012, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is,
Ordered that the motion is denied.
Skelos, J.E, Leventhal, Austin and Sgroi, JJ, concur.